Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 have been examined.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-7, 9-10,12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wescott (US 2020/0361370). 
As per claim 1, Wescott shows a vehicle alert system for a vehicle, comprising: 
an actuation area (horn button which can be vehicle’s existing horn; Para 20,21,47,48,61,62,63; radar: Para 20,21,22); and 
a non-audible alert device (emergency flasher, hazard lights, spotlight, headlight, etc.; Para 19,20,46-48; Fig. 1-3) in communication with the actuation area (Fig. 1-2; Para 61-62), the non- audible alert device positioned so as to be viewed from outside the vehicle and configured to be actuated upon actuation of the actuation area and to thereby produce a non-audible alert (Fig. 1-6; Para 18: the light element examples as recited such as hazard lights, spotlight, headlight as well as the light module as shown in Fig. 4-6 are configured and positioned so as to be viewed from outside the vehicle).
As per claim 3, Wescott shows wherein the actuation area comprises a pad, button, level, or switch (horn button; Para. 62).
As per claim 4, Wescott shows the non-audible alert device is positioned on an exterior of a vehicle (the light element examples as recited such as hazard lights, spotlight, headlight, etc. are inherently positioned on an exterior of a vehicle; Para 19). 
As per claim 5, Wescott shows the non-audible alert device comprises one or more lights (Para 18, 20; Fig. 1-6). 
As per claim 6, Wescott shows the one or more lights have at least a portion facing a forward direction of a vehicle (Fig. 4-6; headlights and Para. 19).
As per claim 7, Wescott shows a vehicle horn system comprises the non-audible alert device (the vehicle horn system is connected and associated with the lighting elements; Fig. 1-3; Para 20,21,61-62). 
As per claim 9, Wescott shows a method for providing a non-audible alert to a pedestrian (Para 19) comprising: 
providing an actuation area positioned within an interior of a vehicle (horn button which can be vehicle’s existing horn; Para 20,21,47,48,61,62,63; radar: Para 20,21,22 wherein parts of the radar system are inherently positioned or enclosed within an interior of a vehicle); 
providing a non-audible alert device (emergency flasher, hazard lights, spotlight, headlight, etc.; Para 19,20,46-48; Fig. 1-3) in communication with the actuation area (Fig. 1-2; Para 61-62); transmitting a signal to the non-audible alert device in response to actuation of the actuation area; and providing a non-audible alert in response to the signal (Fig. 1-6; Para 18: the light element examples as recited such as hazard lights, spotlight, headlight as well as the light module as shown in Fig. 4-6 are configured and positioned so as to be viewed from outside the vehicle).  
As per claim 10, Wescott shows the vehicle further comprises a horn, and wherein actuation of the actuation area further actuates the horn (Para 61-62; see rejection of claim 9 for reference).  
As per claim 12, Wescott shows the actuation area comprises a pad, button, level, or switch (horn button; Para. 62).  
As per claim 13, Wescott shows the non-audible alert device is positioned facing an exterior of a vehicle (the light element examples as recited such as hazard lights, spotlight, headlight, etc. are inherently positioned on an exterior of a vehicle; Para 19).  
As per claim 14, Wescott shows the non-audible alert device comprises one or more lights (Para 18, 20; Fig. 1-6).  
As per claim 15, Wescott shows the one or more lights have at least a portion facing a forward direction of a vehicle (Fig. 4-6; headlights and Para. 19).  
As per claim 16, Wescott shows a vehicle horn system comprises the non- audible alert device (the vehicle horn system is connected and associated with the lighting elements; Fig. 1-3; Para 20,21,61-62).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wescott (US 2020/0361370) in view of Cannella (US 8,003,902). 
 As per claims 2 and 11, Wescott shows the actuation area is structured with vehicle’s existing horn (Para 47-48) wherein it would have been obvious at the time the invention the vehicle’s existing horn would include or structure with a steering wheel and the vehicle has a steering wheel.
In the analogous art, Cannella shows the vehicle has a steering wheel, and wherein the steering wheel comprises the actuation area wherein the actuation area is functioning with the vehicle light and horn (Fig. 1-2,5-6,9-10; col. 1, lines 42-58). 
Therefore, it would have been obvious at the time the invention was made to include the steering wheel with horn and vehicle light function by Cannella to the vehicle alert system and method with actuation area of Wescott because it would provide the actuation area on the steering wheel.  It would be an implementation of use of know techniques to improve similar device in the same way.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wescott (US 2020/0361370) in view of Utke (US 2019/0073641). 
As per claims 8 and 17, the invention of Wescott meets the limitation of claim, but does not explicitly mention a mobile application, the mobile application configured to provide an alert to a user of a mobile device. Wescott also does not explicitly mention providing a mobile device comprising a mobile application; and providing an alert via the mobile application in response to actuation of the actuation area.
In the analogous art of vehicle alert and assistance system and method, Utke shows a mobile application, the mobile application configured to provide an alert to a user of a mobile device.  Utke further shows providing a mobile device comprising a mobile application; and providing an alert via the mobile application in response to actuation of the actuation area (the mobile application may provide warning or alert to the user in response to the data from the LIDAR/radar wherein the LIDAR/radar would have been obviously in actuation state; Para. 36-39, 42-45). 
Therefore, it would have been obvious at the time the invention was made to include the mobile application as suggest by Utke to the vehicle alert system and method with actuation area of Wescott because it would provide estimation and alert/warning to the remote user, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689